*258Opinion.— As between the parties to the record there was no change in the stipulations and conditions in the original contract except that at the instance of appellant the appellee paid in advance the $500 which, by the terms of the contract, he was not required to pay until the road was completed through the county. This payment by appellee did not release the appellant from its obligation to complete the road through the county in the time named. In other words, as appellee paid"the money in advance at the request of appellant and to secure it the desired ground, appellee did not thereby waive the conditions precedent entitling appellant to the money. This was the view of the contract presented in the charge to the jury, and we think it correct. By the agreed statement it appears that the appellant did not comply with its contract. The road was not completed through the county within the time named, and in fact had not been completed at the time of the trial in the court below.
Affirmed.